Detailed Action
This action is responsive to the claim set filed on 01/18/2022. 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3-6, 12-13, 15, 17-21, 23-24, 26-27 are pending in the case.  Independent claims are 1, 15. Claims 2, 7-11, 14, 16, 22, 25 are canceled.

Priority
Application 17135189, filed 12/28/2020 is a continuation of 14078073, filed 11/12/2013, now U.S. Patent #10912131 and having 4 RCE-type filings therein claims foreign priority to 10-2012-0139245 , filed 12/03/2012 claims foreign priority to 10-2013-0026821 , filed 03/13/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020, 05/25/2021, 05/23/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objection
Claim 1 recites “…sensing information regarding a motion of an object to which the second electronic device is contact”. The underlined portion is believed to be a typographical error. The underlined portion should be corrected to e.g. “is in contact with”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “…in response to receiving the input of selection”, the underlined portion lacks antecedent basis since neither the claim nor its parent claim 1 has recited an input of selection. Thus the claim is indefinite due to lack of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 12, 15, 17, 20-24, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abe US 20120253480 A1, (Cited by Applicant in the IDS 05/25/2021, hereinafter Abe) in view of Huang et al. US 20060165100 A1, (hereinafter Huang) in view of Chen et al. US 20130131524 A1, (hereinafter Chen) in view of Huang US 20120169502 A1, (hereinafter Huang2).

As to independent claim 1, Abe teaches:
An operating method of a first electronic device, the operating method comprising: 
enabling, by the first electronic device, wireless communication with a second electronic device (See Fig. 1 with [0034-0035] a control apparatus 100 [i.e., the first electronic device] is connected, via e.g. Wifi or Bluetooth [i.e., wireless communication], to a plurality of sensors 21-24 [i.e., second electronic devices] and devices to be controlled 51-53), which is mutually registered with the first electronic device based on a device ID of the second electronic device (See [0044] the sensor device ID may be previously registered with a server which the control apparatus 100 has access to. Since the server is storing the registration between sensor device and control apparatus 100, the registration is mutual), wherein the first electronic device is an apparatus (See Fig. 2 with [0106] control apparatus 101 is a terminal that can be connected long distance via Wifi with a user’s smartphone. Alternatively see Fig. 1 with [0096] where the control apparatus 101 is a terminal that is connected to a user’s laptop computer), and the second electronic device is a Bluetooth device (See Fig. 1 second electronic devices 21-24 and see [0035] which mentions Bluetooth as a possible communication method, thus the second electronic devices can be Bluetooth enabled devices); 
receiving, by the first electronic device, sensing information regarding a motion of an object to which the second electronic device is contact, from the second electronic device (See Figs. 3-5 and Fig. 13 S302 with [0081] the control apparatus acquires sensor information, and as illustrated by Fig. 3, the sensor information comprises motion data that indicate e.g. motion data that indicate location of a cellular phone’s movements. In the case of the cellular phone’s gps sensor, [0096] says the gps sensor 24 is mounted in a cellular phone thus claim limitation object to which the second electronic device is contact, is met), wherein the sensing information is information which is obtained by post-processing the motion of the object sensed at the second electronic device (See [0080] mentions the control apparatus 100 acquires the sensor information by accumulating [i.e., post-processing] the sensor information); 
executing an email application which corresponds to the sensing information regarding the motion of the object received from the second electronic device (See Fig. 13 S306 and S307 with [0091] – “the device control section 15 may perform the control so as to cause a computer connected to the control apparatus 100 to transmit an email to an email address destination which is registered in advance”, in other words an email application would have to be executed by the computer in order to transmit an email to a preregistered email address); and 
executing a control command which is mapped with the sensing information regarding the motion of the object through the email application, by attempting to send an email message to an address which is predefined (See Fig. 13 S306 and S307 with [0091] the mapped control command comprises executing an email application to send an email to an email address which is predefined).
Abe does not teach: a random device address of the second electronic device.
Huang teaches: a random device address of the second electronic device (See [0008] a device uses a randomly generated Bluetooth address for location privacy).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify Abe’s teaching of registering a device based on device ID to include using a random device address as taught by Huang. Motivation to do so would be for location privacy (See Huang [0008]).
Abe as modified does not teach: wherein the first electronic device is a mobile terminal, and the second electronic device is a bluetooth low energy (BLE) device.
Chen teaches: wherein the first electronic device is a mobile terminal, and the second electronic device is a bluetooth low energy (BLE) device (See Fig. 2 with [0011] a cell phone 214 [i.e., mobile terminal] is in wireless communication with a blood pressure measurement device, the wireless communication method being BLE thus is a BLE capable device).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify Abe’s bluetooth connection to become a bluetooth low energy connection (BLE) as taught by Chen, and it would also be obvious to modify Abe’s control apparatus 100 to become a mobile terminal such as the cellphone taught by Chen. Motivation to become a bluetooth low energy connection would be for conserving energy. Motivation to become a cellphone terminal would be for less intermediary devices needed for performing Abe’s endeavor, and thus less physical space needed.
Abe as modified does not teach: executing a call application which corresponds to the sensing information regarding the motion of the object received from the second electronic device; and 
executing a control command which is mapped with the sensing information regarding the motion of the object through the call application, by attempting to make a phone call to a device which is predefined.
Huang teaches: executing a call application which corresponds to the sensing information regarding the motion of the object received from the second electronic device (See [0007] the sensor monitor 20 [i.e., first electronic device] when detecting sensing information from the motion sensor 10 [i.e., second electronic device], the sensor monitor executes a phone module to make a call. Evidence that the phone module is actually a software implemented phone application is found in the wording of [0007] such as: 1. when mentioning the sensor monitor 20 is equipped with a Bluetooth module for communication with smartphones and computers via internet, and 2. When mentioning a phone number is “programmed” into the sensor monitor 20); and 
executing a control command which is mapped with the sensing information regarding the motion of the object through the call application, by attempting to make a phone call to a device which is predefined (See [0007] the executed phone module is programmed with a phone number to call a predetermined phone and give a predetermined message according to signals from the motion sensor).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify Abe’s teaching of using email messages in response to received sensor information and substitute it with using phone calls in response to received sensor information as taught by Huang. Motivation to do so would be that it would have been obvious to try, since email messages and phone calls are obvious variants of each other along with other forms of digital communications, and their distinct advantages and disadvantages are well known relative to each other.

As to dependent claim 3, Abe as modified teaches all the limitations of claim 1 as cited above.
Abe further teaches: wherein the control command comprises changing a mode of the first electronic device (See [0036] the control apparatus 100 changes mode in the sense that it has to take steps to control the computer 53 to transmit the email).  

As to dependent claim 12, Abe as modified teaches all the limitations of claim 1 as cited above.
Abe further teaches: receiving sensing information detected by the registered second electronic device from the registered second electronic device for a predetermined period (See [0091] the user’s device receives an email notifying the user of the sensed event that was detected by the registered sensor devices for a predetermined period); and 
displaying the received sensing information (See [0091], when user’s device receives the email, it is displayed to the user in order for the user to be notified).  

As to independent claim 15, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 17, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 20, it is rejected under similar rationale as claim 12 as cited above.

As to dependent claim 21, Abe as modified teaches all the limitations of claim 1 as cited above.
Abe further teaches: wherein the receiving the sensing information comprises, when a predetermined event is detected 5Appl. No.: 17/135,189Preliminary Amendment dated: January 18, 2022by the second electronic device, receiving the sensing information regarding the motion of the object to which the second electronic device is contact (See [0091] email comprising the sensed information is received by the user’s device).  

As to dependent claim 23, Abe as modified teaches all the limitations of claim 1 as cited above.
Abe further teaches: wherein the control command comprises outputting a notification regarding the received sensing information (See [0091] control apparatus outputs a notification email comprising the sensed information).  

As to dependent claim 24, it is rejected under similar rationale as claim 21 as cited above.

As to dependent claim 26, it is rejected under similar rationale as claim 23 as cited above.

Claims 4, 6, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abe US 20120253480 A1, (Cited by Applicant in the IDS 05/25/2021, hereinafter Abe) in view of Huang et al. US 20060165100 A1, (hereinafter Huang) in view of Chen et al. US 20130131524 A1, (hereinafter Chen) in view of Huang US 20120169502 A1, (hereinafter Huang2) in view of Kim et al. US 20110143666 A1, (Cited by Applicant in the IDS, hereinafter Kim).

As to dependent claim 4, Abe as modified teaches all the limitations of claim 1 as cited above.
Abe as modified does not teach: receiving, from a user via an input window of the first electronic device, an input of first user added information regarding the second electronic device in response to receiving the input of selection, wherein the first user added information comprises at least one of an identifier (ID), a nickname, a category, a memo, or notification information which are input by the user to create a profile with regard to the second electronic device.  
Kim teaches: receiving, from a user via an input window of the first electronic device, an input of first user added information regarding the second electronic device in response to receiving the input of selection, wherein the first user added information comprises at least one of an identifier (ID) (See Fig. 4 with [0061-0064] user selects Bob’s device, then uses a pop up window to input Bluetooth information for Bob’s device, the Bluetooth information is considered device ID), a nickname, a category, a memo, or notification information which are input by the user to create a profile with regard to the second electronic device.  
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the GUI presented on user’s computer/smartphone as taught by Fig. 10 of Abe to include methods of updating a device profile as taught Kim. Motivation to do so would be for “easily search for another specific Bluetooth device” (See Kim [0008]).

As to dependent claim 6, Abe as modified teaches all the limitations of claim 4 as cited above.
Abe teaches objects/devices which are corresponding to sensor devices [i.e., second electronic devices] as cited above, but Abe as modified does not teach: wherein the receiving of the input of the first user added information comprises obtaining an image of an object, which corresponds to the second electronic device, through a camera.  
Kim teaches: wherein the receiving of the input of the first user added information comprises obtaining an image of an object, through a camera (See Fig. 4 with [0035-0036] photograph of the user is obtained i.e. through a camera since it’s a photo, the photo is used to represent a user’s device).  
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the GUI as taught by Abe to include photos of a user to represent a user device as taught by Kim. Motivation to do so would be for improved ways to distinguish one device from another.

As to dependent claim 18, it is rejected under similar rationale as claim 4 as cited above.

Claims 5 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abe US 20120253480 A1, (Cited by Applicant in the IDS 05/25/2021, hereinafter Abe) in view of Huang et al. US 20060165100 A1, (hereinafter Huang) in view of Chen et al. US 20130131524 A1, (hereinafter Chen) in view of Huang US 20120169502 A1, (hereinafter Huang2) in view of Kim et al. US 20110143666 A1, (hereinafter Kim) in view of Conroy et al. US 20090187382 A1, (hereinafter Conroy).

As to dependent claim 5, Abe as modified teaches all the limitations of claim 4 as cited above.
Abe as modified by Kim teaches modifying a device profile with the first user added information as cited above, but Abe as modified does not teach: updating the first user added information based on the received sensing information.  
Conroy teaches: updating the first user added information based on the received sensing information (See Fig. 4 with [0043] a remote pumping station comprising a set of pumps is monitored with sensors and the sensors send sensing information to the users PC, and the pumping station profile displayed by the PC is updated with the received sensing information. The pumping station profile is a device profile, and this device profile is comprised of user added information, since the paragraph also says that the pumping station profile is editable by a supervisory user).  
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the device profile as taught by Abe modified by Kim to include editing the device profile with sensor information as taught by Conroy. Motivation to do so would be for avoiding human error by letting sensors detect information of a device instead of having a human attempt to correctly detect it. 

As to dependent claim 19, it is rejected under similar rationale as claim 5 as cited above.

Claims 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abe US 20120253480 A1, (Cited by Applicant in the IDS 05/25/2021, hereinafter Abe) in view of Huang et al. US 20060165100 A1, (hereinafter Huang) in view of Chen et al. US 20130131524 A1, (hereinafter Chen) in view of Huang US 20120169502 A1, (hereinafter Huang2) in view of Wolf et al. US 20050270234 A1, (Cited by Applicant in the IDS, hereinafter Wolf).

As to dependent claim 13, Abe as modified teaches all the limitations of claim 1 as cited above.
Abe teaches the registered devices as cited above but Abe as modified does not teaches: determining information of a distance between the registered second electronic device and the first electronic device, based on a strength of a signal received from the registered second electronic device; and displaying the determined distance information.  
Wolf teaches: determining information of a distance between the second electronic device and the first electronic device, based on a strength of a signal received from the registered second electronic device (See Fig. 3 with [0034] distance between user device and an RF signal beacon source is determined and displayed, and this distance data can change based on strength of the RF signal source); and 
displaying the determined distance information (See Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the GUI as taught by Abe to include GUI that displays distance data as taught by Wolf. Motivation to do so would be for the search time for e.g. a remote device, can be reduced significantly (Suggested by Wolf [0009]).

Claims 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abe US 20120253480 A1, (Cited by Applicant in the IDS 05/25/2021, hereinafter Abe) in view of Huang et al. US 20060165100 A1, (hereinafter Huang) in view of Chen et al. US 20130131524 A1, (hereinafter Chen) in view of Huang US 20120169502 A1, (hereinafter Huang2) in view of Pesonen US 20120314623 A1, (hereinafter Pesonen).

As to dependent claim 27, Abe as modified teaches all the limitations of claim 1 as cited above.
Abe teaches the sensing information as cited above but Abe as modified does not teach teach: receiving an advertising data packet from the second electronic device; and 
obtaining the sensing information from an MSD (Manufacturer Specific Data) field of the advertising data packet.
Pesonen teaches: receiving an advertising data packet from the second electronic device (See [0023] advertisement data packet according to Bluetooth protocol); and 
obtaining the information from an MSD (Manufacturer Specific Data) field of the advertising data packet (See [0023] Manufacturer specific data).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the Bluetooth protocol as taught by Abe to include advertisement data packets with MSD field according to Bluetooth protocol as taught by Pesonen. Motivation to do so would be for well known benefits of the Bluetooth low energy protocol such as stated in [0003] of Pesonen.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Smart Home System And Operation Method Thereof, US 20140023556 A1 - [0066] teaches motion sensor detects no motion of a user, meaning user may have fallen and cant get up, then call a specific phone number.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 7:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/DANIEL SAMWEL/Primary Examiner, Art Unit 2171